DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:

wherein the receiving portion of the storage feature is proximate to the cargo floor in the open position of the cargo floor, and wherein the receiving portion is proximate to the cargo floor in the first position of the support body.


The closet art of record to meeting the claim limitations of independent claim 1 is the Schneider patent.   The Schneider reference discloses two compartments that have top receiving portions formed by the top edges of the sidewalls for accepting cargo when the supporting member lid 22 is open.  In the “first position”  (figure 4 of Schneider) there is no “receiving portion” the sidewalls are collapsed and the edges forming the “receiving portion” also are disconnected.  Further Schneider does not disclose a “receiving portion” proximate a cargo floor while the floor is in an open position.  
	Schneider fails to disclose the above cited limitations nor does the other prior art of record teach modifying Schneider to incorporate these limitations.  
	
Claim 6 recites the following limitations:
retention features operably coupled to the rear surface of the seating row and selectively disposed within the apertures in a retracted position of the retention features.  a retention member operably coupled to the support body of the storage feature and selectively coupled to the retention features, wherein the retention member is coupled to the retention features in the second position of the support body.

The closet art of record to meeting the claim limitations of independent claim 6 is the Schneider patent.   The support bodies 76 in Schneider open up toward the sides of the vehicle not toward the rear seat.  It follows that there is no retention feature on the rear surface of the seating row nor a retention member on the support body coupled to the retention features on a seating row.   
	Schneider fails to disclose the immediately above cited limitations in claim 6 nor does the other prior art of record teach modifying Schneider to incorporate these limitations.  

Claim 7 recites the following limitations:

retention features operably coupled to the rear surface of the rear seating row;….
……….a retention member operably coupled to the support body of the storage feature and selectively coupled to the rear surface of the seating row via the retention features.

The closet art of record is the Welch et al. patent and the closet prior art of record to meeting the claim limitations of independent claim 7.    Welch does not disclose a retention feature on the rear surface of the seating row.  Above the support body 146 in Welch are upper foldable shelves 26, 30 attached to the rear surface of the seating row.  
Welch fails to disclose the immediately above cited limitations in claim 7 nor does the other prior art of record teach modifying Welch to incorporate these limitations.
In summary, the limitations set forth in independent claims 1, 6 and 7 are neither anticipated under 35 USC 102 nor obvious under 35 USC 103 by either Schneider, Welch nor any of the other prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The art listed on the attached USPTO form 892 is cited for their foldable panels in the cargo space.

4	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612